Mowbray, J.,
dissenting:
Respectfully, I dissent.
Robert C. Hulse was charged by criminal complaint with unlawfully prescribing narcotic drugs in violation of NRS 453.-030 and NRS 453.080, subsection 1. After a lengthy preliminary hearing before the magistrate, Doctor Hulse was held to answer the charge in the district court. There he filed a habeas petition challenging the sufficiency of the evidence adduced at the preliminary hearing. The district judge reviewed that evidence and found therefrom probable cause to believe that an offense had been committed and Doctor Hulse had committed it.1 The district judge denied the habeas petition; hence, this *402appeal. I agree with the rulings of the magistrate and the district judge, and I would hold Doctor Hulse to answer the charge in the district court.
Robert C. Hulse is a doctor of medicine and licensed to practice in the State of Nevada. The evidence is uncontradicted that within a period of 7 months Doctor Hulse gave one Larry Chapman numerous prescriptions, many undated, and on some occasions as high as 8 prescriptions on a single day, for a total sum of 10,680 ten-milligram Numorphan pills. As the majority opinion recites: “Two physicians appearing as witnesses for the state testified that numorphan administered intravenously or intramuscularly was ten times stronger than morphine.” The majority is troubled because “there is no [direct] evidence of the potency of morphine .. .” and therefore the record does not spell out with specificity when the number of prescriptions given constitutes bad faith on the part of the doctor. Yet the record below is clear that Doctor Hulse continued to give Chapman multiple, undated prescriptions for huge dosages of the potent drug, many on a single day, even after he was advised by the authorities that Chapman was an addict. Doctor Hulse kept no record of the 10,680 ten-milligram Numorphan pills he prescribed for Chapman. This evidence in the record, to me, meets the test. As this court has said so many times:
“At a preliminary examination or in proceedings before a grand jury, the issue of guilt or innocence of the accused is not involved. Marcum v. Sheriff, 85 Nev. 175, 451 P.2d 845 (1969). The evidence need not be sufficient to support a conviction. Maskaly v. State, 85 Nev. 111, 450 P.2d 790 (1969). Nor must the State produce the quantum of proof required to establish the guilt of the accused beyond a reasonable doubt. Robertson v. Sheriff, 85 Nev. 681, 462 P.2d 528 (1969). To commit an accused for trial, the State is not required to negate all inferences which might explain his conduct, but only to present enough evidence to support a reasonable inference that the accused committed the offense. Johnson v. State, 82 Nev. 338, 418 P.2d 495 (1966); Beasley v. Lamb, 79 Nev. 78, 378 P.2d 524 (1963).” Kinsey v. Sheriff, 87 Nev. 361, 363, 487 P.2d 340, 341 (1971).
I would affirm the order of the district judge denying Hulse’s *403petition for habeas and order that Hulse be held to answer the charge in the district court.

 NRS 171.206:
“If from the evidence it appears to the magistrate that there is probable cause to believe that an offense has been committed and that the defendant has committed it, the magistrate shall forthwith hold him to answer in the district court; otherwise the magistrate shall discharge *402him. The magistrate shall admit the defendant to bail as provided in this Title [Title 14, Procedure in Criminal Cases]. After concluding the proceeding the magistrate shall transmit forthwith to the clerk of the district court all papers in the proceeding and any bail taken by him.”